Case 1:18-cv-00980-PAB-KMT Document 70 Filed 03/25/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-00980-PAB-KMT

  MELISSA RENEE GOODALL,
  JEREMY WAYDE GOODALL,
  SHAUNA LEIGH ARRINGTON,
  JEFFERY PHILLIP ARRINGTON,
  KARLA JO KROEKER,
  RYAN MARK TIPPLE,
  REP. DOUGLAS LAMBORN, and
  LAMBORN FOR CONGRESS,

            Plaintiffs,

  v.

  JENA GRISWOLD, in her official capacity as Colorado Secretary of State,

            Defendant.


                                          FINAL JUDGMENT


            In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

  R. Civ. P. 58(a), the following Final Judgment is hereby entered.

            Pursuant to the Order [Docket No. 69] of Chief United States District Judge Philip A.

  Brimmer entered on March 21, 2019, it is

            ORDERED that the parties’ Joint Motion to Consolidate Preliminary Injunction

  Hearing with Trial on the Merits and for Entry of Judgment [Docket No. 59] is GRANTED. It is

  further

            ORDERED that judgment be entered in favor of plaintiffs and against defendant. It is

  further
Case 1:18-cv-00980-PAB-KMT Document 70 Filed 03/25/19 USDC Colorado Page 2 of 2




         ORDERED that plaintiffs are awarded their costs, to be taxed by the Clerk of the Court

  pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is further

         ORDERED that this case is closed.

         Dated at Denver, Colorado this 25th day of March, 2019.

                                                     FOR THE COURT:

                                                     Jeffrey P. Colwell, Clerk


                                                     By s/ S. Grimm
                                                       Deputy Clerk




                                                 2
